IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


FREDERICK E. OBERHOLZER, JR. AND                : No. 154 MAL 2022
DENISE L. OBERHOLZER,                           :
                                                :
                     Respondents                : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court
                                                :
              v.                                :
                                                :
                                                :
SIMON AND TOBY GALAPO,                          :
                                                :
                     Petitioners                :


                                        ORDER



PER CURIAM

      AND NOW, this 24th day of October, 2022, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by petitioners, are:


   (1) Whether an injunction prohibiting ongoing publication constitutes an
       impermissible prior restraint under Article I, Section 7 of the Pennsylvania
       Constitution?

   (2) Whether the publication of language which gives rise to tort claims other
       than defamation cannot be enjoined under Article I, Section 7 of the
       Pennsylvania Constitution?

   (3) Whether the Superior Court committed an error of law by concluding that
       the injunction was content-neutral and therefore not subject to strict
       scrutiny?